Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 1 of 31 PageID: 1




 Charles M. Lizza                                            OF COUNSEL:
 William C. Baton
 Sarah A. Sullivan                                           Edgar H. Haug
 SAUL EWING ARNSTEIN & LEHR LLP                              Nicholas F. Giove
 One Riverfront Plaza                                        HAUG PARTNERS LLP
 1037 Raymond Blvd., Suite 1520                              745 Fifth Avenue
 Newark, NJ 07102                                            New York, NY 10151
 wbaton@saul.com

 Attorneys for Plaintiff
 Supernus Pharmaceuticals, Inc.



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 SUPERNUS PHARMACEUTICALS,
 INC.,                                                  Civil Action No. ______________

                        Plaintiff,
                                                        COMPLAINT FOR PATENT
        v.                                              INFRINGEMENT

 AJANTA PHARMA LIMITED and                              (Filed Electronically)
 AJANTA PHARMA USA INC.,

                        Defendants.



       Plaintiff Supernus Pharmaceuticals, Inc. (“Supernus” or “Plaintiff”), by its undersigned

attorneys, for its Complaint against Defendants Ajanta Pharma Limited and Ajanta Pharma USA

Inc. (collectively, “Ajanta” or “Defendants”), alleges as follows:

                                     NATURE OF THE ACTION

       1.      This is a civil action for patent infringement arising under the patent laws of the

United States, Title 35, United States Code, involving United States Patent Nos. 8,298,576 (“the

’576 patent”), 8,298,580 (“the ’580 patent”), 8,663,683 (“the ’683 patent”), 8,877,248 (“the ’248

patent”), 8,889,191 (“the ’191 patent”), 8,992,989 (“the ’989 patent”), 9,549,940 (“the ’940
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 2 of 31 PageID: 2




patent”), 9,555,004 (“the ’004 patent”), 9,622,983 (“the ’983 patent”), and 10,314,790 (“the ’790

patent”) attached hereto as Exhibits A–J (collectively, “the patents in suit”).

                                          THE PARTIES

         2.    Plaintiff Supernus is a corporation organized and existing under the laws of

Delaware, having its principal place of business at 9715 Key West Avenue, Rockville, Maryland

20850.

         3.    Upon information and belief, Defendant Ajanta Pharma Limited (“Ajanta Ltd.”) is

a corporation operating and existing under the laws of India, with its principal place of business

at Ajanta House, Charkop, Kandivli West, Mumbai-400 067, Maharashtra, India.

         4.    According to Defendants’ website, “Ajanta Pharma is a specialty pharmaceutical

company engaged in development, manufacture and marketing of quality finished dosages in

domestic and international markets” with over 7,000 employees operating in more than 30

countries across 4 continents. Ajanta Website, http://www.ajantapharma.com/index.aspx

(accessed March 26, 2021).

         5.    Ajanta Ltd.’s Annual Report 2019-2020 states that it experienced “robust growth

of 82% in the market” for FY 2020 in the United States. Ajanta Ltd.’s Annual Report 2019-2020

at 3 and 9, http://www.ajantapharma.com/AdminData/AnnualReports/AnnualReportFY2019-

20.pdf (accessed March 26, 2021). Ajanta Ltd.’s Annual Report 2019-2020 further states, “[t]his

growth was achieved on the back of 7 new product launches and market share gained by [Ajanta

Ltd.] existing products. US has played key role in the resilience [Ajanta Ltd.] displayed amidst

adversity.” Ajanta Ltd.’s Annual Report 2019-2020 at 9, http://www.ajantapharma.com/

AdminData/AnnualReports/AnnualReportFY2019-20.pdf (accessed March 26, 2021).

Additionally, Ajanta Ltd.’s Annual Report 2019-2020 indicates the company “[r]eceived

approvals for 9 ANDAs which lead to a total of 40 approvals (including 1 tentative approval) . . .
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 3 of 31 PageID: 3




.[and] 12 New ANDAs filled with USFDA.” Ajanta Ltd.’s Annual Report 2019-2020 at 39,

http://www.ajantapharma.com/AdminData/AnnualReports/AnnualReportFY2019-20.pdf

(accessed March 26, 2021).

       6.      Upon information and belief, Ajanta Ltd. is in the business of, inter alia: (i) the

development and manufacture of generic pharmaceutical products for sale throughout the United

States, including throughout the State of New Jersey, and importing generic pharmaceutical

products into the United States, including throughout the State of New Jersey; (ii) in concert with

and/or through its various subsidiaries, including Defendant Ajanta Pharma USA Inc., the

preparation, submission, and filing of Abbreviated New Drug Applications (“ANDAs”) seeking

FDA approval to market generic drugs throughout the United States, including throughout the

State of New Jersey; and (iii) in concert with and/or through its various subsidiaries, including

Defendant Ajanta Pharma USA Inc., the distribution of generic pharmaceutical products for sale

throughout the United States, including throughout the State of New Jersey.

       7.      Upon information and belief, Defendant Ajanta Pharma USA Inc. (“Ajanta

USA”) is a corporation operating and existing under the laws of the State of New Jersey, with its

principal place of business at One Grand Commons, 440 US Highway 22 East, Suite 150,

Bridgewater, NJ 08807. Upon information and belief, Ajanta USA is a wholly-owned subsidiary

of Ajanta Ltd. Upon information and belief, Ajanta USA acts at the direction of, under the

control of, and for the direct benefit of Ajanta Ltd. and is controlled and/or dominated by Ajanta

Ltd.

       8.      Upon information and belief, Ajanta USA is in the business of, inter alia: (i)

developing, marketing, distributing, and/or selling generic pharmaceutical products throughout

the United States, including throughout the State of New Jersey; (ii) in concert with and/or
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 4 of 31 PageID: 4




through its parent, including Defendant Ajanta Ltd. and various subsidiaries, the preparation,

submission, and filing of ANDAs seeking FDA approval to market generic drugs throughout the

United States, including throughout the State of New Jersey; and (iii) alone or in concert with

and/or through its parent, including Defendant Ajanta Ltd. and various subsidiaries, the

distribution of generic pharmaceutical products for sale throughout the United States, including

throughout the State of New Jersey.

       9.      Upon information and belief, Ajanta Ltd. filed ANDA No. 215663 (“the Ajanta

ANDA”) with FDA seeking approval to engage in the commercial manufacture, use, offer for

sale, and/or sale in, and/or importation into, the United States of generic topiramate extended-

release capsule, containing 25 mg, 50 mg, 100 mg, and 200 mg of topiramate (“the Ajanta

Products”).

       10.     Upon information and belief, Ajanta Ltd. and Ajanta USA collaborate to develop,

manufacture, import, market, and distribute, and/or sell pharmaceutical products, including

generic drug products (e.g., Risperidone Tablet (0.25 mg, 0.5 mg, 1 mg, 2 mg, 3 mg, and 4 mg);

Clomipramine Hydrochloride Capsules (25 mg, 50 mg, and 75 mg), and Aripiprazole Tablet (2

mg, 5 mg, 10 mg, 15 mg, 20 mg, and 30 mg), and Tadalafil Tablet (2.5 mg, 5 mg, 10 mg, 20

mg)) that will be manufactured and sold pursuant to an ANDA, throughout the United States,

including throughout the State of New Jersey.

       11.     Upon information and belief, Defendants and/or their affiliates manufacture

and/or direct the manufacture of generic pharmaceutical products for which Ajanta Ltd. is the

named ANDA applicant. Upon information and belief, Defendants each, directly or indirectly,

derive substantial revenue from the sales of such generic pharmaceutical products.
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 5 of 31 PageID: 5




                                 JURISDICTION AND VENUE

       12.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1338(a).

       13.     This Court has personal jurisdiction over Defendants under: (i) Fed. R. Civ. P.

4(k)(1) and N.J. Ct. R. 4:4-4; and/or (ii) Fed. R. Civ. P. 4(k)(2).

       14.     Upon information and belief, Defendants have purposefully availed themselves of

the privilege of doing business in the State of New Jersey by continuously and systematically

placing goods in the stream of commerce for distribution and sale throughout the United States,

including the State of New Jersey. For example, upon information and belief, Defendants state

on their website that they are “gradually building a meaningful presence in the US market with

select product portfolio, which include complex technology products to get the competitive

advantage in the market place. We expect US market to be our key growth driver in the coming

years.” Ajanta Website, http://www.ajantapharma.com/overview.html (accessed March 26,

2021). Defendants further state on their website “[o]ur products are already available on the

shelf in US through our subsidiary, located in New Jersey, the hub of pharma industry in USA.”

Ajanta Website, http://www.ajantapharma.com/generics.html (accessed March 26, 2021). In

addition, Defendants’ website indicates that as of February 2021, Defendants had 42 products

approved by FDA with 18 additional products submitted and under approval with FDA. Ajanta

Website, http://www.ajantapharma.com/AdminData/InvesterPresentation/InvestorPresentation

ofQ3FY2021.pdf (accessed March 26, 2021).

       15.     This Court has personal jurisdiction over Ajanta USA at least because, upon

information and belief: (i) Ajanta USA maintains a principal place of business in New Jersey

located at One Grand Commons, 440 US Highway 22 East, Suite 150, Bridgewater, NJ 08807;

(ii) Ajanta USA is doing business in New Jersey and maintains continuous and systematic
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 6 of 31 PageID: 6




contacts with this Judicial District; (iii) Ajanta USA, together with its parent Ajanta Ltd., is in

the business of developing and manufacturing generic pharmaceutical products for importation,

sale, and/or distribution in the State of New Jersey; (iv) Ajanta USA, together with its parent

Ajanta Ltd., has committed, induced, and/or contributed to acts of patent infringement in New

Jersey; and (v) Ajanta USA has previously submitted to the jurisdiction of this Court, has availed

itself of New Jersey’s legal protections in prior litigations, and previously consented to personal

jurisdiction and venue in this Judicial District. 1

        16.      Upon information and belief, Ajanta USA is registered with the State of New

Jersey’s Division of Revenue and Enterprise Services as a business operating in New Jersey with

Business Identification Number 0400533904. Upon information and belief, Ajanta USA is

registered with the State of New Jersey’s Department of Health as a drug & medical device

“manufacturer and wholesaler” and “wholesaler” with Registration Number 5004507. Ajanta

USA has, therefore, purposefully availed itself of the rights, benefits, and privileges of New

Jersey’s laws.

        17.      According to Defendants’ website, Ajanta USA is based in Bridgewater, New

Jersey, and is a wholly-owned subsidiary of Ajanta Ltd. The website further states “[s]ince

making the strategic decision to enter the US market, our Research and Development (R&D)

team began developing a product portfolio of [ANDA] filings with a mix of Immediate-Release,



1
  This Court also has personal jurisdiction over Defendants because Ajanta Ltd. and Ajanta USA
have previously submitted to the jurisdiction of this Court and have previously availed
themselves of this Court by initiating lawsuits, consenting to this Court’s jurisdiction, and
asserting counterclaims in other civil actions initiated in this jurisdiction. See, e.g., Horizon
Medicines LLC, et al v. Ajanta Pharma Ltd., et al., Civil Action No. 19-18555 (BRM)(JAD)
(D.N.J.) (Ajanta Ltd. and Ajanta USA filed a counterclaim and did not contest jurisdiction.) and
Otsuka Pharmaceutical Co., Ltd. v. Ajanta Pharma Ltd., et al., Civil Action No. 14-05876
(JBS)(KMW) (D.N.J.) (Ajanta Ltd. and Ajanta USA filed a counterclaim and did not contest
jurisdiction.).
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 7 of 31 PageID: 7




Extended-Release, Delayed-Release, Orally Disintegrating Tablets and Powders.”

http://www.ajantapharmausa.com/overview.html (accessed March 26, 2021).

        18.     This Court has personal jurisdiction over Ajanta Ltd. at least because, upon

information and belief: (i) Ajanta Ltd. has purposefully directed its activities and the activities of

Ajanta USA at residents and corporate entities within the State of New Jersey; (ii) the claims set

forth herein against Ajanta Ltd. arise out of or relate to those activities; (iii) Ajanta Ltd.’s

contacts with the State of New Jersey (direct and indirect) are continuous and systematic; and

(iv) it is reasonable and fair for this Court to exercise personal jurisdiction over Ajanta Ltd.

        19.     Upon information and belief, Ajanta Ltd.’s tortious acts of (i) preparing and filing

ANDA No. 215663 with a paragraph IV certification to the patents in suit for the purpose of

obtaining approval to engage in the commercial manufacture, use, offer to sell, and/or sale within

the United States, and/or importation into the United States, of the Ajanta Products before the

expiration of the patents in suit; and (ii) directing notice of its ANDA submission to Supernus,

are acts with real and injurious consequences giving rise to this infringement action, including

the present and/or anticipated commercial manufacture, use, and/or sale of the Ajanta Products

by Defendants before the expiration of the patents in suit throughout the United States, including

in this Judicial District. Because defending against an infringement lawsuit such as this one is an

inherent and expected part of a generic ANDA filer’s business, Ajanta Ltd. and Ajanta USA

should reasonably anticipate being sued in New Jersey.

        20.     This Court has personal jurisdiction over Defendants at least because, upon

information and belief, if ANDA No. 215663 is approved, the Ajanta Products will be marketed

and distributed by Ajanta USA, purportedly at the direction and control of Ajanta Ltd., in the

State of New Jersey, prescribed by physicians practicing in the State of New Jersey, dispensed
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 8 of 31 PageID: 8




by pharmacies located within the State of New Jersey, and used by patients in the State of New

Jersey. Specifically, upon information and belief, Ajanta USA employs a salesforce that

includes personnel who regularly and continuously work in this Judicial District 2 and, if Ajanta

Ltd. succeeds in obtaining FDA approval, Ajanta USA will use its salesforce to sell the Ajanta

Products in the State of New Jersey.

          21.    Venue is proper for Ajanta USA under 28 U.S.C. §§ 1391 and/or 1400(b),

because, inter alia Ajanta USA is subject to personal jurisdiction in this Judicial District, as set

forth above, has committed and/or will commit further acts of infringement in this Judicial

District, as set forth above, and/or does business in this Judicial District through a permanent and

continuous presence in the State of New Jersey, as set forth above.

          22.    Venue is proper for Ajanta Ltd. under 28 U.S.C. §§ 1391 and/or 1400(b) because,

inter alia, Ajanta Ltd. is subject to personal jurisdiction in this Judicial District, as set forth

above, has committed an act of infringement and will commit further acts of infringement in this

Judicial District, as set forth above, and/or continuously transacts business in this Judicial

District, as set forth above.

          23.    Venue is proper in this Judicial District under 28 U.S.C. §§ 1391(b), 1391(c), and

§ 1400(b).




2
    Defendants’ website states that its “journey into the US marketplace” includes “a dedicated
    front end sales and marketing team.” Ajanta USA Website,
    http://www.ajantapharmausa.com/business-development.html (accessed March 26, 2021).
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 9 of 31 PageID: 9




                                 FACTS AS TO ALL COUNTS

       24.     Supernus’s Trokendi XR® is sold and marketed under New Drug Application

(“NDA”) No. 201635, which was approved by FDA for the manufacture and sale of topiramate

extended-release capsules, 25 mg, 50 mg, 100 mg, and 200 mg.

       25.     Trokendi XR® is an antiepileptic drug indicated: (i) as an initial monotherapy for

the treatment of partial-onset or primary generalized tonic-clonic seizures in patients 6 years of

age and older; (ii) as an adjunctive therapy for the treatment of partial-onset seizures, primary

generalized tonic-clonic seizures, and seizures associated with Lennox-Gastaut syndrome in

patients 6 years of age and older; and (iii) for the preventive treatment of migraine in patients 12

years of age and older.

       26.     Trokendi XR®’s recommended dosage: (i) for monotherapy in adults and in

pediatric patients 10 years of age and older is 400 mg orally once daily, and in patients 6 to 9

years of age is based on weight; (ii) for adjunctive therapy in adults with partial-onset seizures or

Lennox-Gastaut Syndrome is 200 mg to 400 mg orally once daily and with primary generalized

tonic-clonic seizures is 400 mg orally once daily, and for adjunctive therapy for patients 6 to 16

years of age with partial-onset seizures, primary generalized tonic-clonic seizures, or seizures

associated with Lennox-Gastaut syndrome is approximately 5 mg/kg to 9 mg/kg orally once

daily; and (iii) for the preventive treatment of migraine in patients 12 years of age and older is

100 mg once daily.

       27.     NDA No. 201635 pertains to Trokendi XR® 25 mg, 50 mg, 100 mg, and 200 mg.

       28.     FDA’s publication titled, “Approved Drug Products with Therapeutic

Equivalence Evaluations,” (commonly known as the “Orange Book”) lists ten (10) patents,

specifically the ’576, ’580, ’683, ’248, ’191, ’989, ’940, ’004, ’983, and ’790 patents, as
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 10 of 31 PageID: 10




covering Supernus’s Trokendi XR®. Pursuant to 21 U.S.C. 355(b)(1) and 355(c)(2), these ten

(10) patents were submitted to FDA with or after the approval of NDA No. 201635. These ten

(10) patents are listed in the Orange Book as covering Trokendi XR®.

       29.     The ’576 patent, entitled, “Sustained-Release Formulations of Topiramate,” was

duly and legally issued by the United States Patent and Trademark Office on October 30, 2012,

to Supernus upon assignment from inventors Likan Liang, Hua Wang, Padmanabh P. Bhatt, and

Michael L. Vieira. Supernus owns all rights, title, and interest in the ’576 patent.

       30.     The ’580 patent, entitled, “Sustained-Release Formulations of Topiramate,” was

duly and legally issued by the United States Patent and Trademark Office on October 30, 2012,

to Supernus upon assignment from inventors Likan Liang, Hua Wang, Padmanabh P. Bhatt, and

Michael L. Vieira. Supernus owns all rights, title, and interest in the ’580 patent.

       31.     The ’683 patent, entitled, “Sustained-Release Formulations of Topiramate,” was

duly and legally issued by the United States Patent and Trademark Office on March 4, 2014, to

Supernus upon assignment from inventors Likan Liang, Hua Wang, Padmanabh P. Bhatt, and

Michael L. Vieira. Supernus owns all rights, title, and interest in the ’683 patent.

       32.     The ’248 patent, entitled, “Sustained-Release Formulations of Topiramate,” was

duly and legally issued by the United States Patent and Trademark Office on November 4, 2014,

to Supernus upon assignment from inventors Likan Liang, Hua Wang, Padmanabh P. Bhatt, and

Michael L. Vieira. Supernus owns all rights, title, and interest in the ’248 patent.

       33.     The ’191 patent, entitled, “Sustained-Release Formulations of Topiramate,” was

duly and legally issued by the United States Patent and Trademark Office on November 18,

2014, to Supernus upon assignment from inventors Likan Liang, Hua Wang, Padmanabh P.

Bhatt, and Michael L. Vieira. Supernus owns all rights, title, and interest in the ’191 patent.
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 11 of 31 PageID: 11




       34.     The ’989 patent, entitled, “Sustained-Release Formulations of Topiramate,” was

duly and legally issued by the United States Patent and Trademark Office on March 31, 2015, to

Supernus upon assignment from inventors Likan Liang, Hua Wang, Padmanabh P. Bhatt, and

Michael L. Vieira. Supernus owns all rights, title, and interest in the ’989 patent.

       35.     The ’940 patent, entitled, “Sustained-Release Formulations of Topiramate,” was

duly and legally issued by the United States Patent and Trademark Office on January 24, 2017,

to Supernus upon assignment from inventors Likan Liang, Hua Wang, Padmanabh P. Bhatt, and

Michael L. Vieira. Supernus owns all rights, title, and interest in the ’940 patent.

       36.     The ’004 patent, entitled, “Sustained-Release Formulations of Topiramate,” was

duly and legally issued by the United States Patent and Trademark Office on January 31, 2017,

to Supernus upon assignment from inventors Likan Liang, Hua Wang, Padmanabh P. Bhatt, and

Michael L. Vieira. Supernus owns all rights, title, and interest in the ’004 patent.

       37.     The ’983 patent, entitled, “Sustained-Release Formulations of Topiramate,” was

duly and legally issued by the United States Patent and Trademark Office on April 18, 2017, to

Supernus upon assignment from inventors Likan Liang, Hua Wang, Padmanabh P. Bhatt, and

Michael L. Vieira. Supernus owns all rights, title, and interest in the ’983 patent.

       38.     The ’790 patent, entitled, “Sustained-Release Formulations of Topiramate,” was

duly and legally issued by the United States Patent and Trademark Office on June 11, 2019, to

Supernus upon assignment from inventors Likan Liang, Hua Wang, Padmanabh P. Bhatt, and

Michael L. Vieira. Supernus owns all rights, title, and interest in the ’790 patent.

       39.     On or about February 10, 2021, Ajanta sent a letter purportedly pursuant to

§ 505(j)(2)(B)(iv)(II) of the FDCA and 21 C.F.R. §§ 314.94, 314.95 regarding the Ajanta
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 12 of 31 PageID: 12




Products and the ’576, ’580, ’683, ’248, ’191, ’989, ’940, ’004, ’983, and ’790 patents (the

“February 10 Notice Letter”) to Supernus at 1550 East Gude Drive, Rockville, Maryland 20850.

       40.     The February 10 Notice Letter was signed by Dennies Varughese, Esq.,

Pharm.D., of Sterne, Kessler, Goldstein & Fox P.L.L.C.––counsel for Ajanta––and authorized

such counsel to accept service of process for Ajanta Ltd.

       41.     Upon information and belief, ANDA No. 215663 is based upon Trokendi XR®

(topiramate extended-release capsule), 25 mg, 50 mg, 100 mg, and 200 mg., as its reference

listed drug.

       42.     Upon information and belief, the Ajanta Products are topiramate extended-release

capsules, 25 mg, 50 mg, 100 mg, and 200 mg.

       43.     Upon information and belief, the proposed prescribing information for the Ajanta

Products includes a header titled, “Indications and Usage,” and states that Ajanta Products are

indicated: (i) as an initial monotherapy for the treatment of partial-onset or primary generalized

tonic-clonic seizures in patients 6 years of age and older; (ii) as an adjunctive therapy for the

treatment of partial-onset seizures, primary generalized tonic-clonic seizures, and seizures

associated with Lennox-Gastaut syndrome in patients 6 years of age and older; and (iii) for the

preventive treatment of migraine in patients 12 years of age and older.

       44.     Upon information and belief, the proposed prescribing information for the Ajanta

Products includes a header titled, “Dosage and Administration,” and states that: (i) the

recommended dose for monotherapy in adults and in pediatric patients 10 years of age and older

is 400 mg orally once daily, and dosing in patients 6 to 9 years of age is based on weight; (ii) the

recommended total daily dose as adjunctive therapy in adults with partial-onset seizures or

Lennox-Gastaut Syndrome is 200 mg to 400 mg orally once daily and with primary generalized
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 13 of 31 PageID: 13




tonic-clonic seizures is 400 mg orally once daily, and the recommended total daily dose as

adjunctive therapy for patients 6 to 16 years of age with partial-onset seizures, primary

generalized tonic-clonic seizures, or seizures associated with Lennox-Gastaut syndrome is

approximately 5 mg/kg to 9 mg/kg orally once daily; and (iii) the recommended total daily dose

as treatment for the preventive treatment of migraine in patients 12 years of age and older is 100

mg once daily.

       45.       Upon information and belief, the proposed prescribing information for the Ajanta

Products will also state under the header “Dosage and Administration” that the Ajanta Products

can be taken without regard to meals, to swallow capsule whole and intact, and do not sprinkle

on food, chew, or crush.

       46.       Upon information and belief, the proposed prescribing information for the Ajanta

Products includes a header titled, “Description,” and states that the Ajanta Products contain the

following inactive ingredients: Sugar Spheres, NF Hypromellose (Type 2910), USP Mannitol,

USP Docusate Sodium, USP Sodium Benzoate, NF Ethylcellulose, NF Oleic Acid, NF Medium

Chain Triglycerides, NF Polyethylene Glycol, NF Polyvinyl Alcohol, USP Titanium Dioxide,

USP Talc, USP Lecithin, NF Xanthan Gum, NF Glycerin, USP-NF.

       47.       Upon information and belief, Ajanta Ltd. and Ajanta USA acted in concert to

develop the Ajanta Products and to seek approval from FDA to sell the Ajanta Products

throughout the United States, including within this Judicial District.

       48.       Upon information and belief, both Ajanta Ltd. and Ajanta USA participated in the

preparation and/or filing of ANDA No. 215663.

       49.       21 U.S.C. § 355(j)(2)(B)(iv)(II) requires that a letter notifying a patent holder of

the filing of an ANDA containing a paragraph IV certification “include a detailed statement of
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 14 of 31 PageID: 14




the factual and legal basis of the opinion of the applicant that the patent is invalid or will not be

infringed.” Likewise, 21 C.F.R. § 314.95(c)(7) requires that such a letter include “[a] detailed

statement of the factual and legal basis of the applicant’s opinion that the patent is not valid,

unenforceable, or will not be infringed.” The detailed statement must include “(i) [f]or each

claim of a patent alleged not to be infringed, a full and detailed explanation of why the claim is

not infringed” and “(ii) [f]or each claim of a patent alleged to be invalid or unenforceable, a full

and detailed explanation of the grounds supporting the allegation.” 21 C.F.R. § 314.95(c)(7)(i)-

(ii).

        50.    Upon information and belief, as of the date of the February 10 Notice Letter,

Ajanta Ltd. and Ajanta USA were aware of the statutory provisions and regulations set out in 21

U.S.C. § 355(j)(2)(B)(iv)(II) and 21 C.F.R. § 314.95(c)(7).

        51.    The February 10 Notice Letter does not include any non-infringement contentions

unique to claims 2-18 and 20-30 of the ’576 patent, claims 2-16 and 18-31 of the ’580 patent,

claims 2-24 of the ’683 patent, claims 2-13 and 15-20 of the ’248 patent, claims 2-24 of the ’191

patent, claims 2-13, 16-17, and 19-20 of the ’989 patent, claims 2-13, 16-17, and 19-20 of the

’940 patent, claims 2-12, 15-16, and 18-30 of the ’983 patent, claims 2-11 and 13-15 of the ’004

patent, and claims 2-11 and 13-25 of the ’790 patent.

        52.    The February 10 Notice Letter does not include any invalidity contentions to any

claim of the ’576, ’580, ’683, ’191, ’004, and ’790 patents. Further, the February 10 Notice

Letter does not include any invalidity contentions to claims 1-13 and 15-17 of the ’248 patent,

claims 1-13 and 15-17 of the ’989 patent, claims 1-13 and 15-17 of the ’940 patent, claims 1-12,

14-16, and 21 of the ’983 patent.
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 15 of 31 PageID: 15




       53.      Supernus and Defendants did not reach agreement on mutually acceptable terms

for an Offer of Confidential Access pursuant to 21 U.S.C. § 355(j)(5)(C) and 21 C.F.R. §

314.95(c)(8). As of the filing of this Complaint, Defendants have not produced the Ajanta

ANDA to Supernus.

                                       FIRST COUNT
                         (Defendants’ Infringement of the ’576 Patent)

       54.      Supernus repeats and re-alleges each of the foregoing Paragraphs as if fully set

forth herein.

       55.      Upon information and belief, Ajanta Ltd. submission and filing of ANDA No.

215663 with a paragraph IV certification to the ’576 patent to obtain approval to engage in the

commercial manufacture, use, and/or sale in, and/or importation into, the United States of the

Ajanta Products before the expiration of the ’576 patent is an act of infringement of the ’576

patent by Ajanta Ltd. of one or more claims of the ’576 patent under 35 U.S.C. § 271(e)(2)(A).

       56.      Upon information and belief, Ajanta Ltd. and Ajanta USA will commercially

manufacture, use, offer to sell, and/or sell within the United States, and/or import into the United

States, the Ajanta Products upon, or in anticipation of, FDA approval of ANDA No. 215663.

       57.      Upon information and belief, Ajanta Ltd. and Ajanta USA’s commercial

manufacture, use, offering to sell, and/or sale within the United States, and/or importation into

the United States, of the Ajanta Products will infringe, directly and/or indirectly, one or more

claims of the ’576 patent under 35 U.S.C. § 271.

       58.      Upon information and belief, the commercial offering for sale and/or sale of the

Ajanta Products by Ajanta USA, purportedly at the direction and control of Ajanta Ltd., will

induce and/or contribute to third-party infringement of one or more claims of the ’576 patent

under 35 U.S.C. § 271.
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 16 of 31 PageID: 16




       59.      Upon information and belief, the factual and legal bases in the February 10 Notice

Letter regarding the ’576 patent do not establish good-faith bases to comply with the statutory

provisions and regulations set out in 21 U.S.C. § 355(j)(2)(B)(iv)(II) and 21 C.F.R. §

314.95(c)(7).

       60.      Defendants acted without a reasonable basis for believing that they would not be

liable for infringement of the ’576 patent, thus rendering this case “exceptional” under 35 U.S.C.

§ 285 and entitling Supernus to an award of reasonable attorneys’ fees under 35 U.S.C. § 285.

       61.      The acts of infringement set forth above will cause Supernus irreparable harm for

which there is no adequate remedy at law, unless Ajanta Ltd. and Ajanta USA are preliminarily

and permanently enjoined by this Court.

                                      SECOND COUNT
                         (Defendants’ Infringement of the ’580 Patent)

       62.      Supernus repeats and re-alleges each of the foregoing Paragraphs as if fully set

forth herein.

       63.      Upon information and belief, Ajanta Ltd. submission and filing of ANDA No.

215663 with a paragraph IV certification to the ’580 patent to obtain approval to engage in the

commercial manufacture, use, and/or sale in, and/or importation into, the United States of the

Ajanta Products before the expiration of the ’580 patent is an act of infringement of the ’580

patent by Ajanta Ltd. of one or more claims of the ’580 patent under 35 U.S.C. § 271(e)(2)(A).

       64.      Upon information and belief, Ajanta Ltd. and Ajanta USA will commercially

manufacture, use, offer to sell, and/or sell within the United States, and/or import into the United

States, the Ajanta Products upon, or in anticipation of, FDA approval of ANDA No. 215663.

       65.      Upon information and belief, Ajanta Ltd. and Ajanta USA’s commercial

manufacture, use, offering to sell, and/or sale within the United States, and/or importation into
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 17 of 31 PageID: 17




the United States, of the Ajanta Products will infringe, directly and/or indirectly, one or more

claims of the ’580 patent under 35 U.S.C. § 271.

       66.      Upon information and belief, the commercial offering for sale and/or sale of the

Ajanta Products by Ajanta USA, purportedly at the direction and control of Ajanta Ltd., will

induce and/or contribute to third-party infringement of one or more claims of the ’580 patent

under 35 U.S.C. § 271.

       67.      Upon information and belief, the factual and legal bases in the February 10 Notice

Letter regarding the ’580 patent do not establish good-faith bases to comply with the statutory

provisions and regulations set out in 21 U.S.C. § 355(j)(2)(B)(iv)(II) and 21 C.F.R. §

314.95(c)(7).

       68.      Defendants acted without a reasonable basis for believing that they would not be

liable for infringement of the ’580 patent, thus rendering this case “exceptional” under 35 U.S.C.

§ 285 and entitling Supernus to an award of reasonable attorneys’ fees under 35 U.S.C. § 285.

       69.      The acts of infringement set forth above will cause Supernus irreparable harm for

which there is no adequate remedy at law, unless Ajanta Ltd. and Ajanta USA are preliminarily

and permanently enjoined by this Court.

                                       THIRD COUNT
                         (Defendants’ Infringement of the ’683 Patent)

       70.      Supernus repeats and re-alleges each of the foregoing Paragraphs as if fully set

forth herein.

       71.      Upon information and belief, Ajanta Ltd. submission and filing of ANDA No.

215663 with a paragraph IV certification to the ’683 patent to obtain approval to engage in the

commercial manufacture, use, and/or sale in, and/or importation into, the United States of the
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 18 of 31 PageID: 18




Ajanta Products before the expiration of the ’683 patent is an act of infringement of the ’683

patent by Ajanta Ltd. of one or more claims of the ’683 patent under 35 U.S.C. § 271(e)(2)(A).

       72.      Upon information and belief, Ajanta Ltd. and Ajanta USA will commercially

manufacture, use, offer to sell, and/or sell within the United States, and/or import into the United

States, the Ajanta Products upon, or in anticipation of, FDA approval of ANDA No. 215663.

       73.      Upon information and belief, Ajanta Ltd. and Ajanta USA’s commercial

manufacture, use, offering to sell, and/or sale within the United States, and/or importation into

the United States, of the Ajanta Products will infringe, directly and/or indirectly, one or more

claims of the ’683 patent under 35 U.S.C. § 271.

       74.      Upon information and belief, the commercial offering for sale and/or sale of the

Ajanta Products by Ajanta USA, purportedly at the direction and control of Ajanta Ltd., will

induce and/or contribute to third-party infringement of one or more claims of the ’683 patent

under 35 U.S.C. § 271.

       75.      Upon information and belief, the factual and legal bases in the February 10 Notice

Letter regarding the ’683 patent do not establish good-faith bases to comply with the statutory

provisions and regulations set out in 21 U.S.C. § 355(j)(2)(B)(iv)(II) and 21 C.F.R. §

314.95(c)(7).

       76.      Defendants acted without a reasonable basis for believing that they would not be

liable for infringement of the ’683 patent, thus rendering this case “exceptional” under 35 U.S.C.

§ 285 and entitling Supernus to an award of reasonable attorneys’ fees under 35 U.S.C. § 285.

       77.      The acts of infringement set forth above will cause Supernus irreparable harm for

which there is no adequate remedy at law, unless Ajanta Ltd. and Ajanta USA are preliminarily

and permanently enjoined by this Court.
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 19 of 31 PageID: 19




                                      FOURTH COUNT
                         (Defendants’ Infringement of the ’248 Patent)

       78.      Supernus repeats and re-alleges each of the foregoing Paragraphs as if fully set

forth herein.

       79.      Upon information and belief, Ajanta Ltd. submission and filing of ANDA No.

215663 with a paragraph IV certification to the ’248 patent to obtain approval to engage in the

commercial manufacture, use, and/or sale in, and/or importation into, the United States of the

Ajanta Products before the expiration of the ’248 patent is an act of infringement of the ’248

patent by Ajanta Ltd. of one or more claims of the ’248 patent under 35 U.S.C. § 271(e)(2)(A).

       80.      Upon information and belief, Ajanta Ltd. and Ajanta USA will commercially

manufacture, use, offer to sell, and/or sell within the United States, and/or import into the United

States, the Ajanta Products upon, or in anticipation of, FDA approval of ANDA No. 215663.

       81.      Upon information and belief, Ajanta Ltd. and Ajanta USA’s commercial

manufacture, use, offering to sell, and/or sale within the United States, and/or importation into

the United States, of the Ajanta Products will infringe, directly and/or indirectly, one or more

claims of the ’248 patent under 35 U.S.C. § 271.

       82.      Upon information and belief, the commercial offering for sale and/or sale of the

Ajanta Products by Ajanta USA, purportedly at the direction and control of Ajanta Ltd., will

induce and/or contribute to third-party infringement of one or more claims of the ’248 patent

under 35 U.S.C. § 271.

       83.      Upon information and belief, the factual and legal bases in the February 10 Notice

Letter regarding the ’248 patent do not establish good-faith bases to comply with the statutory

provisions and regulations set out in 21 U.S.C. § 355(j)(2)(B)(iv)(II) and 21 C.F.R. §

314.95(c)(7).
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 20 of 31 PageID: 20




       84.      Defendants acted without a reasonable basis for believing that they would not be

liable for infringement of the ’248 patent, thus rendering this case “exceptional” under 35 U.S.C.

§ 285 and entitling Supernus to an award of reasonable attorneys’ fees under 35 U.S.C. § 285.

       85.      The acts of infringement set forth above will cause Supernus irreparable harm for

which there is no adequate remedy at law, unless Ajanta Ltd. and Ajanta USA are preliminarily

and permanently enjoined by this Court.

                                       FIFTH COUNT
                         (Defendants’ Infringement of the ’191 Patent)

       86.      Supernus repeats and re-alleges each of the foregoing Paragraphs as if fully set

forth herein.

       87.      Upon information and belief, Ajanta Ltd. submission and filing of ANDA No.

215663 with a paragraph IV certification to the ’191 patent to obtain approval to engage in the

commercial manufacture, use, and/or sale in, and/or importation into, the United States of the

Ajanta Products before the expiration of the ’191 patent is an act of infringement of the ’191

patent by Ajanta Ltd. of one or more claims of the ’191 patent under 35 U.S.C. § 271(e)(2)(A).

       88.      Upon information and belief, Ajanta Ltd. and Ajanta USA will commercially

manufacture, use, offer to sell, and/or sell within the United States, and/or import into the United

States, the Ajanta Products upon, or in anticipation of, FDA approval of ANDA No. 215663.

       89.      Upon information and belief, Ajanta Ltd. and Ajanta USA’s commercial

manufacture, use, offering to sell, and/or sale within the United States, and/or importation into

the United States, of the Ajanta Products will infringe, directly and/or indirectly, one or more

claims of the ’191 patent under 35 U.S.C. § 271.

       90.      Upon information and belief, the commercial offering for sale and/or sale of the

Ajanta Products by Ajanta USA, purportedly at the direction and control of Ajanta Ltd., will
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 21 of 31 PageID: 21




induce and/or contribute to third-party infringement of one or more claims of the ’191 patent

under 35 U.S.C. § 271.

       91.      Upon information and belief, the factual and legal bases in the February 10 Notice

Letter regarding the ’191 patent do not establish good-faith bases to comply with the statutory

provisions and regulations set out in 21 U.S.C. § 355(j)(2)(B)(iv)(II) and 21 C.F.R. §

314.95(c)(7).

       92.      Defendants acted without a reasonable basis for believing that they would not be

liable for infringement of the ’191 patent, thus rendering this case “exceptional” under 35 U.S.C.

§ 285 and entitling Supernus to an award of reasonable attorneys’ fees under 35 U.S.C. § 285.

       93.      The acts of infringement set forth above will cause Supernus irreparable harm for

which there is no adequate remedy at law, unless Ajanta Ltd. and Ajanta USA are preliminarily

and permanently enjoined by this Court.

                                       SIXTH COUNT
                         (Defendants’ Infringement of the ’989 Patent)

       94.      Supernus repeats and re-alleges each of the foregoing Paragraphs as if fully set

forth herein.

       95.      Upon information and belief, Ajanta Ltd. submission and filing of ANDA No.

215663 with a paragraph IV certification to the ’989 patent to obtain approval to engage in the

commercial manufacture, use, and/or sale in, and/or importation into, the United States of the

Ajanta Products before the expiration of the ’989 patent is an act of infringement of the ’989

patent by Ajanta Ltd. of one or more claims of the ’989 patent under 35 U.S.C. § 271(e)(2)(A).

       96.      Upon information and belief, Ajanta Ltd. and Ajanta USA will commercially

manufacture, use, offer to sell, and/or sell within the United States, and/or import into the United

States, the Ajanta Products upon, or in anticipation of, FDA approval of ANDA No. 215663.
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 22 of 31 PageID: 22




       97.      Upon information and belief, Ajanta Ltd. and Ajanta USA’s commercial

manufacture, use, offering to sell, and/or sale within the United States, and/or importation into

the United States, of the Ajanta Products will infringe, directly and/or indirectly, one or more

claims of the ’989 patent under 35 U.S.C. § 271.

       98.      Upon information and belief, the commercial offering for sale and/or sale of the

Ajanta Products by Ajanta USA, purportedly at the direction and control of Ajanta Ltd., will

induce and/or contribute to third-party infringement of one or more claims of the ’989 patent

under 35 U.S.C. § 271.

       99.      Upon information and belief, the factual and legal bases in the February 10 Notice

Letter regarding the ’989 patent do not establish good-faith bases to comply with the statutory

provisions and regulations set out in 21 U.S.C. § 355(j)(2)(B)(iv)(II) and 21 C.F.R. §

314.95(c)(7).

       100.     Defendants acted without a reasonable basis for believing that they would not be

liable for infringement of the ’989 patent, thus rendering this case “exceptional” under 35 U.S.C.

§ 285 and entitling Supernus to an award of reasonable attorneys’ fees under 35 U.S.C. § 285.

       101.     The acts of infringement set forth above will cause Supernus irreparable harm for

which there is no adequate remedy at law, unless Ajanta Ltd. and Ajanta USA are preliminarily

and permanently enjoined by this Court.

                                     SEVENTH COUNT
                         (Defendants’ Infringement of the ’940 Patent)

       102.     Supernus repeats and re-alleges each of the foregoing Paragraphs as if fully set

forth herein.

       103.     Upon information and belief, Ajanta Ltd. submission and filing of ANDA No.

215663 with a paragraph IV certification to the ’940 patent to obtain approval to engage in the
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 23 of 31 PageID: 23




commercial manufacture, use, and/or sale in, and/or importation into, the United States of the

Ajanta Products before the expiration of the ’940 patent is an act of infringement of the ’940

patent by Ajanta Ltd. of one or more claims of the ’940 patent under 35 U.S.C. § 271(e)(2)(A).

       104.     Upon information and belief, Ajanta Ltd. and Ajanta USA will commercially

manufacture, use, offer to sell, and/or sell within the United States, and/or import into the United

States, the Ajanta Products upon, or in anticipation of, FDA approval of ANDA No. 215663.

       105.     Upon information and belief, Ajanta Ltd. and Ajanta USA’s commercial

manufacture, use, offering to sell, and/or sale within the United States, and/or importation into

the United States, of the Ajanta Products will infringe, directly and/or indirectly, one or more

claims of the ’940 patent under 35 U.S.C. § 271.

       106.     Upon information and belief, the commercial offering for sale and/or sale of the

Ajanta Products by Ajanta USA, purportedly at the direction and control of Ajanta Ltd., will

induce and/or contribute to third-party infringement of one or more claims of the ’940 patent

under 35 U.S.C. § 271.

       107.     Upon information and belief, the factual and legal bases in the February 10 Notice

Letter regarding the ’940 patent do not establish good-faith bases to comply with the statutory

provisions and regulations set out in 21 U.S.C. § 355(j)(2)(B)(iv)(II) and 21 C.F.R. §

314.95(c)(7).

       108.     Defendants acted without a reasonable basis for believing that they would not be

liable for infringement of the ’940 patent, thus rendering this case “exceptional” under 35 U.S.C.

§ 285 and entitling Supernus to an award of reasonable attorneys’ fees under 35 U.S.C. § 285.
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 24 of 31 PageID: 24




       109.     The acts of infringement set forth above will cause Supernus irreparable harm for

which there is no adequate remedy at law, unless Ajanta Ltd. and Ajanta USA are preliminarily

and permanently enjoined by this Court.

                                      EIGHTH COUNT
                         (Defendants’ Infringement of the ’004 Patent)

       110.     Supernus repeats and re-alleges each of the foregoing Paragraphs as if fully set

forth herein.

       111.     Upon information and belief, Ajanta Ltd. submission and filing of ANDA No.

215663 with a paragraph IV certification to the ’004 patent to obtain approval to engage in the

commercial manufacture, use, and/or sale in, and/or importation into, the United States of the

Ajanta Products before the expiration of the ’004 patent is an act of infringement of the ’004

patent by Ajanta Ltd. of one or more claims of the ’004 patent under 35 U.S.C. § 271(e)(2)(A).

       112.     Upon information and belief, Ajanta Ltd. and Ajanta USA will commercially

manufacture, use, offer to sell, and/or sell within the United States, and/or import into the United

States, the Ajanta Products upon, or in anticipation of, FDA approval of ANDA No. 215663.

       113.     Upon information and belief, Ajanta Ltd. and Ajanta USA’s commercial

manufacture, use, offering to sell, and/or sale within the United States, and/or importation into

the United States, of the Ajanta Products will infringe, directly and/or indirectly, one or more

claims of the ’004 patent under 35 U.S.C. § 271.

       114.     Upon information and belief, the commercial offering for sale and/or sale of the

Ajanta Products by Ajanta USA, purportedly at the direction and control of Ajanta Ltd., will

induce and/or contribute to third-party infringement of one or more claims of the ’004 patent

under 35 U.S.C. § 271.
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 25 of 31 PageID: 25




       115.     Upon information and belief, the factual and legal bases in the February 10 Notice

Letter regarding the ’004 patent do not establish good-faith bases to comply with the statutory

provisions and regulations set out in 21 U.S.C. § 355(j)(2)(B)(iv)(II) and 21 C.F.R. §

314.95(c)(7).

       116.     Defendants acted without a reasonable basis for believing that they would not be

liable for infringement of the ’004 patent, thus rendering this case “exceptional” under 35 U.S.C.

§ 285 and entitling Supernus to an award of reasonable attorneys’ fees under 35 U.S.C. § 285.

       117.     The acts of infringement set forth above will cause Supernus irreparable harm for

which there is no adequate remedy at law, unless Ajanta Ltd. and Ajanta USA are preliminarily

and permanently enjoined by this Court.

                                       NINTH COUNT
                         (Defendants’ Infringement of the ’983 Patent)

       118.     Supernus repeats and re-alleges each of the foregoing Paragraphs as if fully set

forth herein.

       119.     Upon information and belief, Ajanta Ltd. submission and filing of ANDA No.

215663 with a paragraph IV certification to the ’983 patent to obtain approval to engage in the

commercial manufacture, use, and/or sale in, and/or importation into, the United States of the

Ajanta Products before the expiration of the ’983 patent is an act of infringement of the ’983

patent by Ajanta Ltd. of one or more claims of the ’983 patent under 35 U.S.C. § 271(e)(2)(A).

       120.     Upon information and belief, Ajanta Ltd. and Ajanta USA will commercially

manufacture, use, offer to sell, and/or sell within the United States, and/or import into the United

States, the Ajanta Products upon, or in anticipation of, FDA approval of ANDA No. 215663.

       121.     Upon information and belief, Ajanta Ltd. and Ajanta USA’s commercial

manufacture, use, offering to sell, and/or sale within the United States, and/or importation into
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 26 of 31 PageID: 26




the United States, of the Ajanta Products will infringe, directly and/or indirectly, one or more

claims of the ’983 patent under 35 U.S.C. § 271.

       122.     Upon information and belief, the commercial offering for sale and/or sale of the

Ajanta Products by Ajanta USA, purportedly at the direction and control of Ajanta Ltd., will

induce and/or contribute to third-party infringement of one or more claims of the ’983 patent

under 35 U.S.C. § 271.

       123.     Upon information and belief, the factual and legal bases in the February 10 Notice

Letter regarding the ’983 patent do not establish good-faith bases to comply with the statutory

provisions and regulations set out in 21 U.S.C. § 355(j)(2)(B)(iv)(II) and 21 C.F.R. §

314.95(c)(7).

       124.     Defendants acted without a reasonable basis for believing that they would not be

liable for infringement of the ’983 patent, thus rendering this case “exceptional” under 35 U.S.C.

§ 285 and entitling Supernus to an award of reasonable attorneys’ fees under 35 U.S.C. § 285.

       125.     The acts of infringement set forth above will cause Supernus irreparable harm for

which there is no adequate remedy at law, unless Ajanta Ltd. and Ajanta USA are preliminarily

and permanently enjoined by this Court.

                                       TENTH COUNT
                         (Defendants’ Infringement of the ’790 Patent)

       126.     Supernus repeats and re-alleges each of the foregoing Paragraphs as if fully set

forth herein.

       127.     Upon information and belief, Ajanta Ltd. submission and filing of ANDA No.

215663 with a paragraph IV certification to the ’790 patent to obtain approval to engage in the

commercial manufacture, use, and/or sale in, and/or importation into, the United States of the
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 27 of 31 PageID: 27




Ajanta Products before the expiration of the ’790 patent is an act of infringement of the ’790

patent by Ajanta Ltd. of one or more claims of the ’790 patent under 35 U.S.C. § 271(e)(2)(A).

       128.     Upon information and belief, Ajanta Ltd. and Ajanta USA will commercially

manufacture, use, offer to sell, and/or sell within the United States, and/or import into the United

States, the Ajanta Products upon, or in anticipation of, FDA approval of ANDA No. 215663.

       129.     Upon information and belief, Ajanta Ltd. and Ajanta USA’s commercial

manufacture, use, offering to sell, and/or sale within the United States, and/or importation into

the United States, of the Ajanta Products will infringe, directly and/or indirectly, one or more

claims of the ’790 patent under 35 U.S.C. § 271.

       130.     Upon information and belief, the commercial offering for sale and/or sale of the

Ajanta Products by Ajanta USA, purportedly at the direction and control of Ajanta Ltd., will

induce and/or contribute to third-party infringement of one or more claims of the ’790 patent

under 35 U.S.C. § 271.

       131.     Upon information and belief, the factual and legal bases in the February 10 Notice

Letter regarding the ’790 patent do not establish good-faith bases to comply with the statutory

provisions and regulations set out in 21 U.S.C. § 355(j)(2)(B)(iv)(II) and 21 C.F.R. §

314.95(c)(7).

       132.     Defendants acted without a reasonable basis for believing that they would not be

liable for infringement of the ’790 patent, thus rendering this case “exceptional” under 35 U.S.C.

§ 285 and entitling Supernus to an award of reasonable attorneys’ fees under 35 U.S.C. § 285.

       133.     The acts of infringement set forth above will cause Supernus irreparable harm for

which there is no adequate remedy at law, unless Ajanta Ltd. and Ajanta USA are preliminarily

and permanently enjoined by this Court.
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 28 of 31 PageID: 28




                                      PRAYER FOR RELIEF

WHEREFORE, Supernus respectfully requests the following relief:

   i.   A Judgment declaring that the patents in suit are valid and enforceable;

  ii.   A Judgment, pursuant to 35 U.S.C. § 271(e)(2)(A), declaring that the submission to FDA

        and filing of ANDA No. 215663 with a paragraph IV certification for the purpose of

        obtaining approval for the commercial manufacture, use, offer for sale, and/or sale in,

        and/or importation into, the United States of the Ajanta Products was an act of

        infringement of the patents in suit by Defendants;

 iii.   A Judgment pursuant to 35 U.S.C. § 271(a), 35 U.S.C. § 271(b), and/or 35 U.S.C.

        § 271(c), declaring that the commercial manufacture, use, offering to sell, or sale within

        the United States, and/or importation into the United States of the Ajanta Products before

        the expiration of the patents in suit (including any regulatory extensions) would directly

        and/or indirectly infringe the patents in suit;

 iv.    An Order, pursuant to 35 U.S.C. §§ 271(e)(4)(A), 281, and 283, that the effective date of

        any approval of the Ajanta Products shall be no earlier than the date on which the patents

        in suit expire (including any regulatory extensions);

  v.    An Order, pursuant to 35 U.S.C. §§ 271(e)(4)(B), 281, and 283, preliminarily and

        permanently enjoining Defendants and their officers, agents, servants, employees, and

        attorneys, and any person in active concert or participation or privity with Defendants,

        from engaging in the commercial manufacture, use, offering to sell, or sale within the

        United States, and/or importation in the United States of the Ajanta Products until the

        expiration of the patents in suit (including any regulatory extensions);

 vi.    A Judgment, pursuant to 35 U.S.C. §§ 271(e)(4)(C) and 284, awarding Supernus

        damages or other monetary relief if Defendants commercially manufacture, use, offer to
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 29 of 31 PageID: 29




        sell, or sell within the United States, and/or import into the United States any product that

        is the subject of ANDA No. 215663 that infringes the patents in suit;

vii.    A Judgment, pursuant to 35 U.S.C. §§ 271(e)(4)(C) and 284, declaring that Defendants’

        infringement of the patents in suit is willful and awarding Supernus enhanced damages if

        Defendants commercially manufacture, use, offer to sell, or sell within the United States,

        and/or import into the United States any product that is the subject of ANDA No. 215663

        that infringes the patents in suit (including any regulatory extensions);

viii.   A Judgment, pursuant to 35 U.S.C. § 285, declaring that this is an exceptional case and

        awarding Supernus its attorneys’ fees and costs; and

 ix.    Such other and further relief as this Court may deem just and proper.
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 30 of 31 PageID: 30




Dated: March 26, 2021                   By: s/ William C. Baton
                                            William C. Baton
                                            Charles M. Lizza
                                            Sarah A. Sullivan
                                            SAUL EWING ARNSTEIN & LEHR LLP
                                            One Riverfront Plaza
                                            1037 Raymond Blvd., Suite 1520
                                            Newark, NJ 07102
                                            wbaton@saul.com

                                            OF COUNSEL:

                                            Edgar H. Haug
                                            Nicholas F. Giove
                                            HAUG PARTNERS LLP
                                            745 Fifth Avenue
                                            New York, New York 10151
                                            (212) 588-0888
                                            ehaug@haugpartners.com
                                            ngiove@haugpartners.com

                                            Attorneys for Plaintiff
                                            Supernus Pharmaceuticals, Inc.
Case 3:21-cv-06964-FLW-LHG Document 1 Filed 03/26/21 Page 31 of 31 PageID: 31




         CERTIFICATION PURSUANT TO LOCAL CIVIL RULES 11.2 & 40.1

       I hereby certify that, to the best of my knowledge, the matter in controversy is not the

subject of any other action pending in any court or of any pending arbitration or administrative

proceeding.

 Dated: March 26, 2021                            By: s/ William C. Baton _____________
                                                      William C. Baton
                                                      Charles M. Lizza
 OF COUNSEL:                                          Sarah A. Sullivan
                                                      SAUL EWING ARNSTEIN & LEHR LLP
 Edgar H. Haug                                        One Riverfront Plaza
 Nicholas F. Giove                                    1037 Raymond Blvd., Suite 1520
 HAUG PARTNERS LLP                                    Newark, NJ 07102
 745 Fifth Avenue                                     wbaton@saul.com
 New York, NY 10151
                                                       Attorneys for Plaintiff
                                                       Supernus Pharmaceuticals, Inc.
